DETAILED ACTION

Drawings
The drawings were received on 12/21/2021. These drawings are acceptable.

Allowable Subject Matter
Claims 1-12, 14-16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in obvious combination teaches a suspension mount system comprising: a first suspension mount for a right side of a vehicle and a second suspension mount for the left side of a vehicle, both of the first and second suspension mounts comprising: a) a carrier with a first portion and a second portion; b) an activatable material selectively disposed on the carrier; c) one or more bridges connecting the first portion and the second portion of the carrier; wherein the first portion and the second portion of the carrier each include one or more damper mounts; and wherein the first portion corresponds to a left side and the second portion corresponds to the right side so that the suspension mount is attachable to a vehicle in one direction..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614